BARHAM, J.,
dissents from the grant. Ordinarily, in fact almost without exception, I am of the opinion a member of this Court should not dissent from granting of a writ. I depart here for the first time because the majority has mechanistically and with literality applied a procedural rule, R.S. 13:4431, to grant a writ to determine if a suspensive appeal must be granted each time a legislative act is declared unconstitutional even if the act’s implementation could make null and void constitutional bodies and disrupt government function.